In a comm nolis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated September 3, 1968, which denied the application without a hearing. Order affirmed. We find no merit to the claim that defendant was not represented by counsel at the *800preliminary hearing prior to the Grand Jury indictment. If there had been an error at such preliminary hearing, it would not have affected the validity of the indictment or the proceedings thereafter (People v. Tornetto, 16 N Y 2d 902; People ex rel. Hirschberg v. Close, 1 N Y 2d 258). Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.